t c summary opinion united_states tax_court george n seman petitioner v commissioner of internal revenue respondent docket no 7195-o0s filed date george n seman pro_se richard a stone for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal - - income_tax of dollar_figure for the taxable_year after concessions by petitioner ’ the sole issue for decision is whether petitioner’s schedule c profit or loss from business net profit is subject_to self-employment_tax some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in brandywine maryland petitioner wa sec_67 years old during the year in issue since and including the year in issue petitioner has been in the business of operating a dump truck as an independent_contractor in petitioner contracted his services to a company that washed and sold sand and gravel payments were made to petitioner based on the number of loads carried petitioner was also in the military for approximately years during the year in issue petitioner was retired from military service and was receiving a military pension and social_security_benefits petitioner timely filed his income_tax return for the taxable_year reporting dollar_figure in schedule c income from his business as an independent_contractor petitioner also reported taxable pensions and annuities of dollar_figure petitioner concedes that he failed to include dollar_figure of capital_gain dividends and dollar_figure of ordinary dividends received from the fidelity-egquity income fund in a notice_of_deficiency respondent determined that petitioner’s schedule c income was subject_to self-employment_tax for the tax_year petitioner contends that he should not have to pay self-employment_tax since he will not gain any additional benefit from paying self-employment_tax while he is receiving a military pension and social_security_benefits sec_1401 imposes a tax on an individual’s self- employment income self-employment_income is defined as net_earnings_from_self-employment sec_1402 the term net_earnings_from_self-employment is defined as an individual’s gross_income from a trade_or_business carried on by such individual less the deductions attributable to such trade_or_business sec_1402 petitioner reported gross_receipts of dollar_figure on his schedule c he deducted total business_expenses of dollar_figure resulting in a net profit of dollar_figure respondent does not contest the amount of petitioner’s gross_receipts or expenses the law is clear in this case there is no exception to the self-employment_tax provisions of the code that will provide petitioner relief from self-employment_tax liability although petitioner feels that it is unfair that he should pay self-employment_tax when it will not add to his individual benefit he is bound by the law as it is written by congress the power to legislate is exclusively the power of congress and - - not of this court 270_us_245 upon the basis of the record we conclude that petitioner received self-employment net_earnings and accordingly is subject_to self-employment_tax respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
